Exhibit 10.37

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE dated as of January 6, 2014 (“First Amendment”), by,
between and among between BP Bay Colony LLC, a Delaware limited liability
company (“Landlord”) and TESARO, Inc., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated October 15, 2012 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises (referred to in the
Lease as the “Premises”) containing 23,814 rentable square feet in the building
known as 1000 Winter Street, Waltham, Massachusetts 02451 (referred to in the
Lease as the “Building”) and consisting of (i) 13,576 rentable square feet
located on the second (2nd) and third (3’) floors of the Building (referred to
together in the Lease as the “Existing Premises”), and (ii) 10,238 rentable
square feet located on the first (1st) floor of the Building (referred to in the
Lease as the “Expansion Premises”).

Subject to the terms and conditions set forth herein, Tenant desires to yield up
the Expansion Premises and lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises containing 39,666 rentable square feet
located on the second (2nd) floor of the Building (the “Additional Premises”),
which Additional Premises are more particularly shown on the floor plan annexed
hereto as Exhibit D and incorporated herein by reference and are currently
leased by Verivo Software, Inc., a Massachusetts corporation (formerly known as
Pyxis Mobile, Inc.) (“Verivo”), pursuant to that certain Lease dated August 3,
2011 by and between Landlord, as landlord, and Pyxis Mobile, Inc., as tenant
(the “Verivo Lease”).

Verivo has agreed to yield up the Additional Premises and lease from Landlord,
and Landlord has agreed to lease to Verivo, the Expansion Premises pursuant to a
First Amendment to the Verivo Lease dated as of the date hereof (the “Verivo
Amendment”);

Subject to the effectiveness of the Verivo Amendment and the other terms and
conditions set forth herein, Landlord and Tenant desire to modify the Premises
by removing the Expansion Premises therefrom and adding the Additional Premises
thereto, and to extend the Term of the Lease and to further amend the Lease in
certain respects, all as more particularly provided in this First Amendment.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant, hereby agree to and with each other as follows:

1.Definitions.  All capitalized terms used in this First Amendment and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Lease.





 

 

 

--------------------------------------------------------------------------------

 



2.Yielding Up of Expansion Premises.    

a.On or before 5:00 PM Eastern Standard Time on February 7, 2014 (“Yield
Up  Date”), Tenant shall vacate and yield up the Expansion Premises to Landlord
in the condition required by and otherwise in accordance with the provisions of
the Lease, including without limitation, Section 5.2 (Repair and Yield Up) of
the Lease, as if the Yield Up Date was the original expiration date of the Lease
with respect to the Expansion Premises; provided, however, that (i) Tenant will
not be in default hereof or in holdover under this First Amendment if Tenant
leaves certain furniture and equipment in the Expansion Premises in accordance
with the provisions of the Bill of Sale (as that term is hereinafter defined)
and (ii) Landlord shall not require removal of Tenant’s wiring or cabling in the
Expansion Premises in connection with the transaction contemplated by this First
Amendment.  Landlord confirms that Verivo has agreed in the Verivo Amendment to
accept the Expansion Premises with such cabling and wiring therein.  Nothing
contained herein is intended to constitute a waiver of or otherwise affect
Landlord’s right under the Lease to require the removal of all wiring or cabling
in the Premises at the expiration or earlier termination of the Term of the
Lease.  Tenant acknowledges that Verivo is leaving its wiring and cabling in the
Additional Premises and Tenant agrees to accept the Additional Premises with
such Verivo wiring and cabling therein.

b.If for any reason Tenant does not timely vacate and yield up the Expansion
Premises in accordance with the provisions hereof on or before the Yield Up
Date, then the same shall constitute a material default under this First
Amendment and the Lease; however, notwithstanding anything contained in the
Lease to the contrary, the provisions of Section 9.17 (Holding Over) of the
Lease shall not apply until the eleventh (11th) calendar day of such
holdover.  Until the Yield Up Date (or such later date as Tenant vacates and
yields up the Expansion Premises in accordance with the terms of this First
Amendment), and subject to the provisions of the immediately preceding sentence,
Tenant shall continue to pay all Annual Fixed Rent and all Additional Rent
(including, without limitation, Tenant’s share of Operating Expenses and real
estate taxes and electricity) with respect to the Expansion Premises, and to
perform and be liable for all other obligations under the Lease with respect to
the Expansion Premises, in accordance with the terms of the Lease.

c.Provided that Tenant timely vacates and yields up the Expansion Premises as
required hereby then, effective as of the Yield Up Date, the Expansion Premises
shall no longer constitute a portion of the Premises and, subject to the
provisions of Section 2.d below, Tenant’s rights and obligations under the Lease
shall terminate with respect to the Expansion Premises (except for any Tenant
indemnification or other Tenant obligations which by the terms of the Lease
expressly survive the expiration or earlier termination of the Lease), and the
Lease

2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



shall terminate and be of no further force and effect with respect to the
Expansion Premises as if the Yield Up Date was the expiration date set forth in
the Lease

with respect to the Expansion Premises.  Accordingly, provided that Tenant
timely vacates and yields up the Expansion Premises as required hereby, from and
after the later of February 7, 2014 or the date upon which Tenant actually
vacates and yields up the Expansion Premises in accordance with the provisions
of this First Amendment, and until the Additional Premises Commencement Date (as
that term is hereinafter defined) and notwithstanding anything contained in the
Lease to the contrary, all references in the Lease to the “Premises” shall mean
and refer to the Existing Premises, and from and after the Additional Premises
Commencement Date all references in the Lease to the “Premises” shall mean the
Existing Premises and the Additional Premises, unless the context otherwise
provides or requires; otherwise, the Lease shall remain unmodified and in full
force and effect with respect to the Existing Premises.

d.Notwithstanding that Tenant may have vacated and surrendered the Expansion
Premises in accordance with the provisions of this First Amendment, Tenant shall
continue to pay Annual Fixed Rent and all other amounts Tenant is obligated to
pay (including, without limitation, Tenant’s share of Operating Expenses, real
estate taxes and electricity) pursuant to the terms of the Lease with respect to
the Expansion Premises through February 28, 2014.

3.Incorporation of Additional Premises.    

a.Landlord shall use commercially reasonable efforts to tender possession of (i)
the that portion of the Additional Premises shown as “North Portion” on the
drawing attached hereto as Exhibit A) (the “North Portion”) to Tenant on or
before 5:00 p.m. Eastern Standard Time on February 7, 2014 (the “North Target
Delivery  Date”) and (ii) the remainder of the Additional Premises, shown as
“South Portion” on the drawing attached hereto as Exhibit A) (the “South
Portion”) to Tenant on or before 5:00 p.m. Eastern Standard Time on March 1,
2014 (the “South Target Delivery Date”).  Tenant acknowledges and agrees that,
for purposes of this First Amendment, Landlord’s obligation to use commercially
reasonable efforts to tender possession of the North Portion and South Portion
to Tenant shall not require Landlord to make any payments, incur any costs or
fees (including, without limitation, attorneys’ fees or court costs) or
institute any eviction or other legal or equitable proceedings of any kind.  If
for any reason Landlord fails or is unable to tender possession of the North
Portion or the South Portion on or before the respective Target Delivery Date
therefor, then (A) Landlord shall not be in default hereunder or be liable for
damages therefor, (B) the validity of the Lease and this First Amendment shall
not be affected or impaired thereby, (C) the Term shall not be extended on
account thereof, and (D) Tenant shall accept possession of the North Portion and
the South Portion,

3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



respectively, on the date or dates Landlord tenders possession thereof to
Tenant.  The later of (i) March 1, 2014 or (ii) the date on which Landlord has
tendered possession of the last of the North Portion and South Portion to Tenant
shall be referred to herein as the “Additional Premises Commencement
Date”.  From and after the Additional Premises Commencement Date, and
notwithstanding

anything contained in the Lease to the contrary, all references in the Lease to
the “Premises” shall mean and refer to both the Existing Premises and the
Additional Premises together, unless the context otherwise provides or
requires.  Tenant’s obligation to pay annual fixed rent, additional rent and
electricity for the Additional Premises shall not commence until the Additional
Premises Commencement Date.

b.Tenant shall accept the Additional Premises on the Additional Premises
Commencement Date in their then “as is” condition, without any obligation on
Landlord’s part to pay any amount or provide any allowance or perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto or to otherwise prepare the Additional Premises for Tenant’s
use and occupancy.  Landlord acknowledges that, pursuant to that certain Bill of
Sale and Agreement between Verivo and TESARO dated as of January 6, 2014 (the
“Bill of Sale”, a copy of which is attached hereto as Exhibit B), TESARO shall
be purchasing certain furniture, equipment and other personal property from
Verivo (“Verivo Property”).  Landlord shall have no obligation or liability with
respect to the Verivo Property and neither the effectiveness of this First
Amendment nor the Additional Premises Commencement Date shall be conditioned
upon or affected by the terms of the Bill of Sale or the parties’ performance of
their respective obligations thereunder.

4.Extension of Lease Term.  Effective as of the Additional Premises Commencement
Date, the Term of the Lease, which but for this First Amendment is scheduled to
expire on March 31, 2015, is hereby extended (for the Existing Premises and the
Additional Premises) to June 30, 2017 (“New Lease Expiration Date”), unless
sooner terminated in accordance with the provisions of the Lease as herein
amended, upon all the same terms and conditions contained in the Lease, as
herein amended.

5.Amendment of Article I (Reference Data).    

Effective as of the Additional Premises Commencement Date, the Article I
(Reference Data) of the Lease shall be modified and amended as follows:

(a)The definitions of Tenant’s Premises, Tenant’s Expansion Premises, Expansion
Premises Commencement Date, Expansion Premises Rent Commencement Date, Outside
Expansion Space Completion Date, Estimated Expansion Space Commencement Date,
Outside Expansion Premises Delivery Date, Annual Fixed Rent for Expansion
Premises and Rentable Floor Area of the Expansion Premises,

4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



respectively, shall be deleted.  Exhibit D-2 (Floor Plan of Expansion Premises)
shall be deleted.

(b)The following new definitions shall be added:

 

 

“Annual Fixed 
Rent for

During the period commencing on the Additional Premises Commencement Date and

Additional
Premises:

ending on the New Lease Expiration Date, at the annual rate of $[***] (being the
product of (i) $[***] and (ii) the “Rentable Floor Area of the Additional
Premises” (hereinafter defined in this Section 1.1).”

“Base Operating
Expenses for
Additional Premises:

Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2012, being January 1, 2012 through December 31, 2012.”

“Base Taxes for
Additional Premises:

Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2012, being July 1, 2011 through June 30, 2012.”

“Rentable Floor Area
of the Additional
Premises:

39,666 square feet.”

 

(c)The following definitions shall be modified as follows:

The definition of “Annual Fixed Rent” is hereby deleted in its entirety and the
following is hereby substituted therefor:

 

 

“Annual Fixed Rent:

Together, the Annual Fixed Rent for Existing Premises and the Annual Fixed Rent
for Additional Premises.”

 

The definition of “Annual Fixed Rent for Existing Premises” is hereby amended by
deleting therefrom the date “March 31, 2015” and substituting therefor the date
“June 30, 2017”.

The definition of “Rentable Floor Area of the Premises” is hereby deleted in its
entirety and the following is hereby substituted therefor:



5

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



 

 

“Rentable Floor Area of the Premises:

53,242 square feet.”

 

The definition of “Security Deposit” is hereby deleted in its entirety and the
following is hereby substituted therefor:

“Security Deposit:$[***].”

6.Tenant’s Obligations with respect to Annual Fixed Rent, Operating Expenses and
Real Estate Taxes.

a.Tenant shall continue to pay Annual Fixed Rent for Existing Premises in
accordance with the provisions of the Lease; and Tenant shall continue to pay
Tenant’s share of Operating Expenses and real estate taxes with respect to the
Existing Premises in accordance with the provisions of Section 2.6 (Operating
Expenses) and Section 2.7 (Real Estate Taxes), respectively, of the Lease; and
for purposes thereof: all references in Section 2.6 (Operating Expenses) and
Section 2.7 (Real Estate Taxes) of the Lease to “the Premises” shall be deemed
to mean and refer to the Existing Premises.

b.Commencing on the Additional Premises Commencement Date and ending on the New
Lease Expiration Date, Tenant shall pay Annual Fixed Rent for Additional
Premises with respect to the Additional Premises.

c.Commencing on the Additional Premises Commencement Date and ending on the New
Lease Expiration Date, Tenant shall pay Tenant’s share of Operating Expenses and
real estate taxes with respect to the Additional Premises in accordance with the
provisions of Section 2.6 (Operating Expenses) and Section 2.7 (Real Estate
Taxes) of the Lease, respectively; and for purposes thereof: all references in
said Section 2.6 to “the Premises” shall be deemed to mean and refer to the
Additional Premises; all references in said Section 2.6 to “Base Operating
Expenses” shall be deemed to mean and refer to Base Operating Expenses for
Additional Premises; all references in said Section 2.7 to “the Premises” shall
be deemed to mean and refer to the Additional Premises; and all references in
said Section 2.7 to “Base Taxes” shall be deemed to mean and refer to Base Taxes
for Additional Premises.

7.No Brokers. 

a.Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this First Amendment; and in the event any
claim is made against Landlord relative to dealings by Tenant with brokers in
connection with the consummation of this First Amendment, Tenant shall defend
the claim against Landlord with counsel of Tenant’s selection first approved by

6

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

b.Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment; and in the event
any claim is made against Tenant relative to dealings by Landlord with brokers
in connection with the consummation of this First Amendment, Landlord shall
defend the claim against Tenant with counsel of Landlord’s selection first
approved by Tenant (which approval will not be unreasonably withheld) and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim.

8.Verivo Improvements.  Landlord and Tenant acknowledge that Verivo plans to
complete the improvements depicted on Exhibit C attached hereto (the
“Improvements”) in the Expansion Premises prior to Verivo taking possession of
the Expansion Premises.  Landlord confirms that Landlord has consented to the
Improvements as depicted on said Exhibit C.  Tenant shall provide Verivo and its
contractors reasonable access to the Expansion Premises and otherwise reasonably
cooperate with Verivo in connection with the performance of the Improvements and
the installation of wiring and cabling, work stations, FF&E and other tasks
necessary to prepare the Expansion Premises for Verivo’s use and occupancy.

9.Amendment to Verivo Lease.  Notwithstanding anything contained herein to the
contrary, this First Amendment and Landlord’s and Tenant’s rights and
obligations hereunder are subject to and contingent upon Landlord and Verivo
executing and delivering the Verivo Amendment, and the simultaneous
effectiveness of the Verivo Amendment.  In the event that the Verivo Amendment
is not executed and delivered by Verivo and Landlord on or before January 10,
2014, then this First Amendment shall be null and void.

10.Except as herein amended, the Lease shall remain unchanged and in full force
and effect. 
All references to the “Lease” shall be deemed to be references to the Lease as
herein amended.

[Remainder of page intentionally left blank.  Signatures on next page.]





7

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



EXECUTED as a sealed instrument as of the date and year first above written.

 

 

 

 

 

WITNESS

LANDLORD:

 

 

 

BP BAY COLONY LLC, a Delaware limited liability company

 

 

 

 

 

BY:   BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

    

BY:   BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

 

 

 

 

 

 

BY:   BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

 

Name:

David C. Provost

 

 

 

 

 

Title:

SVP

 

 

 

 

HIDDEN_ROW

 

 

 

 

 

 

TENANT:

 

 

 

 

WITNESS:

TESARO Inc.:

 

 

 

 

By:

/s/ Edward C. English

 

By:

/s/ Leon O. Moulder, Jr.

 

Name:

Edward C. English

 

Name:

Leon O. Moulder, Jr.

 

Title:

VP Finance & Administration

 

Title:

Chief Executive Officer

 

 

 

Hereto Duly Authorized

 

 



8

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

North Portion and South Portion

[See attached plan]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

Picture 1 [tsro20161231ex1037b9b07001.jpg]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Bill of Sale

[See attached]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

BILL OF SALE AND AGREEMENT

KNOW ALL MEN BY THESE PRESENTS, VERIVO SOFTWARE, INC., a Massachusetts
corporation (“Seller”), for and in consideration of the agreements contained
herein and other good and valuable consideration described in detail herein
below, the receipt and sufficiency of which are hereby acknowledged, effective
on March 3, 2014 (the “Effective Transfer Date”), and subject to the terms and
conditions of this Bill of Sale and Agreement (the “Agreement”), and provided
Purchaser shall have complied with its obligations under Section 1 of this
Agreement in all material respects, has granted, bargained, sold, transferred,
conveyed and delivered and by these presents, effective on the Effective
Transfer Date and subject to the terms and conditions of this Agreement, does
hereby bargain, grant, sell, transfer, convey, assign and deliver unto TESARO
INC., a Delaware corporation, its successors and assigns (“Purchaser”), all
right, title and interest of Seller in and to the Assets set forth on Exhibit A
attached hereto and made a part hereof (the “Assets”).

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns forever.

Seller warrants that, effective on the Effective Transfer Date, it has good and
valid title to the Assets, free and clear of any encumbrances, security
interests and liens other than the liens set forth on Exhibit B attached hereto
and made a part hereof (the “Liens”), and Seller will effect the release of
record and in fact of the Liens and of any UCC-1 financing statements
encumbering any of such Assets by filing UCC-3 termination statements within ten
(10) days following such date, and shall send to Purchaser copies of such UCC-3
termination statements within such ten (10) day period. 

The Assets are hereby sold effective on the Effective Transfer Date “AS IS,
WHERE IS AND WITH ALL FAULTS”.  In consideration of the conveyance of such
Assets, (A) on or before the Effective Transfer Date, provided Seller shall have
complied with its obligations under Section 1 of this Agreement in all material
respects, Purchaser shall pay to Seller the sum of $[***], and (B) Purchaser
shall leave in the First Floor Space (as defined below), and effective on the
Effective Transfer Date hereby bargains, grants, sells, transfers, conveys,
assigns and delivers to Seller, that certain furniture and equipment described
in Exhibit C attached hereto and made a part hereof (the “Transferred
Furniture”).  In addition, on or before July 1, 2014, Purchaser shall pay to the
Seller the additional sum of $[***].  Purchaser warrants that it has good and
valid title to the Transferred Furniture, free and clear of any encumbrances,
security interests and liens.

In addition, Seller and Purchaser hereby agree as follows:

1.On or before February 7, 2014, Purchaser shall (i) vacate the 10,238 rentable
square feet of space on the first floor of the Building located at 1000 Winter
Street, Waltham, MA  (the “Building”) that Purchaser occupies as of the date of
this Agreement (the “First Floor Space”), except that Purchaser shall leave in
such space the Transferred Furniture and shall be permitted to store in such
space certain disassembled furniture stacked against the

1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



wall in a location so that it does not interfere with Seller’s painting and
construction of its IT room (the “Disassembled Furniture”) (which Disassembled
furniture shall remain the property of Purchaser and shall be removed by
Purchaser on or before the Effective Transfer Date), and (ii) provide access to
and permit Seller to relocate to the First Floor Space.  On or before January
24, 2014, Seller shall vacate a portion (the “North Portion”) of the space on
the second floor of the Building that Seller occupies as of the date of this
Agreement, which North Portion is shown on Exhibit D attached hereto and made a
part hereof.  On or before January 17, 2014, Seller shall provide access to and
permit Purchaser to prepare the North Portion for Purchaser’s relocation.  On or
before February 28, 2014, Seller shall vacate the remaining portion (the “South
Portion”) of the space on the second floor of the Building that Seller occupies
as of the date of this Agreement.  Each party (i) shall repair any damage to the
space it is vacating, or to the space it is moving into, that is caused by such
party and (ii) shall vacate its respective spaces in broom clean and good
condition with ordinary wear and tear since its initial occupancy by the
vacating party. Seller shall not have any liability for any damage to any of the
Disassembled Furniture, except for damage caused by Seller’s gross negligence.

2.Seller and Purchaser are each executing lease amendments, dated on or about
the date hereof (the “Lease Amendments”), that (a) in Seller’s case, adds the
First Floor Space to Seller’s lease and deletes the North Portion and the South
Portion from Seller’s lease (b) in Purchaser’s case, adds the North Portion and
the South Portion to Purchaser’s lease and deletes the First Floor Space from
Purchaser’s lease.  Each party agrees to comply with the respective lease
amendment signed by such party and to assume the obligations arising from the
space added to its respective lease as of the respective date(s) set forth in
its respective lease amendment.  Notwithstanding any provision of this Agreement
to the contrary, the effectiveness of this Agreement is subject to the
simultaneous effectiveness of each of the Lease Amendments and, if either of the
Lease Amendments does not become effective for any reason, this Agreement shall
automatically terminate, shall be null and void and shall have no force or
effect.  Neither party shall enter into any further amendments to its respective
lease that would adversely affect such party’s ability to comply with its
obligations under this Agreement or consummate the transactions contemplated
hereby.  Notwithstanding any provision of this Agreement to the contrary, the
payment of $[***] by Purchaser to Seller, and the transfer of the Assets and
Transferred Furniture contemplated by this Agreement shall not become effective
until each party has vacated the space required to be vacated by such party
pursuant to this Agreement and the Lease Amendments.  

3.From the date on which Seller vacates the North Portion until the date that
Seller vacates the South Portion, the parties shall be sharing the premises
leased by Seller, with Purchaser occupying the North Portion and Seller
occupying the South Portion.  Until the later of March 1, 2014 or the date
Seller shall vacate the South Portion, Seller shall continue to perform and
comply with all of the provisions of its lease, including without limitation (a)
all rent and additional rent obligations and (b) the provisions requiring Seller
to obtain

2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



certain insurance for its entire leased premises, as primary coverage.  Until
the later of March 1, 2014 or the date Purchaser shall vacate the First Floor
Space (except for the Transferred Furniture and the storage of certain
disassembled furniture, as described above), Purchaser shall continue to perform
and comply with all of the provisions of its lease, including without limitation
(a) all rent and additional rent obligations and (b) the provisions requiring
Purchaser to obtain certain insurance for its entire leased premises, as primary
coverage.  Seller shall be responsible for, and shall indemnify Purchaser for,
any damage to the First Floor Space caused by Seller or its employees, agents on
contractors during the period from the initial date of Seller’s access to such
space pursuant to this Agreement through the later of (i) February 28, 2014 and
(ii) the date on which the parties have completed the exchange of office space
contemplated by this Agreement and the Lease Amendments (the later of such dates
being referred to as the “Exchange Date.).  Purchaser shall be responsible for,
and shall indemnify Seller for, any damage to the North Portion caused by
Purchaser or its employees, agents or contractors during the period from the
initial date of Purchaser’s access to such space pursuant to this Agreement
through the Exchange Date.  Any claim of responsibility or indemnification for
damages pursuant to the preceding two sentences must be made in writing no later
than 15 days after the Exchange Date.

4.The parties agree that the schedule attached as Exhibit E is an accurate
description of the move plan of the parties, including without limitation
certain early access rights, requirements and obligations.  Both parties agree
to comply with their respective obligations, and the other matters set forth in
Exhibit E.

5.Seller warrants that no third parties have any sublease or other possessory
rights to the North Portion.  Seller agrees to terminate, by written notice, all
subtenancies and other possessory rights of any persons or entities that have
any possessory rights to the South Portion (or any part thereof) on or before
January 3, 2014 so that all subleases and possessory rights of such persons or
entities shall terminate on or before March 5, 2014.  If any of such persons or
entities shall not have vacated on or before March 5, 2014, (a) Seller shall use
commercially reasonable efforts to have them evicted or removed as soon as
reasonably possible thereafter and (b) until all such persons or entities shall
have vacated the entire South Portion, Seller shall remit to the Purchaser any
rent paid to Seller from such persons or entities with respect to the portion of
the South Portion occupied by such persons or entities.

6.TIME IS OF THE ESSENCE WITH RESPECT TO EACH OF THE OBLIGATIONS AND DEADLINES
IN THIS AGREEMENT.

7.This Bill of Sale and Agreement will be subject to and construed and enforced
in accordance with the laws of the State of Massachusetts without regard to
principles of conflicts of laws.  This Agreement will be construed as if it was
drafted mutually by the parties.  In the event of legal proceedings under this
Agreement, the prevailing party shall

3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



be awarded its attorneys’ fees and costs.  This Agreement is the entire
agreement between the parties and supersedes any prior agreements, promises,
understandings, term sheets and undertakings, whether oral or written.  To be
effective, any amendment of this Agreement shall be in a writing executed by
both parties.

8.This Bill of Sale and Agreement shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, personal representatives,
successors and assigns.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 



4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale and
Agreement as of January __, 2014

 

 

 

 

 

SELLER:

 

 

 

VERIVO SOFTWARE, INC.,

 

a Massachusetts corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 



S-1

Bill of Sale and Agreement

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale and
Agreement as of January __, 2014.

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

TESARO, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 



S-2

Bill of Sale and Agreement

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



Exhibit A

 

Assets

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



Exhibit B

 

Liens on Assets

 

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



Exhibit C

 

Transferred Furniture

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

Drawing of North Portion

(see attached drawing)

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



Picture 2 [tsro20161231ex1037b9b07002.jpg]



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Exhibit E

 

Relocation Plan

 

Pre-Cohabitation Phase

Date Range

1.

TESARO and Verivo sign Lease amendments w/Boston Properties and Mutual Bill of
Sale and Exhibits

1/2/14-1/3/14

2.

TESARO engages move project manager, contractors (Office Works -furniture
breakdown/move, Advanced Storage & Moving - move/bins contractor, Devine(?) -
wiring vendor,  Mindshift  -IT/phone contractor, Innovex - copier vendor, Boston
Bean - coffee, other)

1/2/14-1/3/14

3.

Mindshift to scope out/confirm equipment needed for new office space and TESARO
will place orders for any switches, UPS’s, wiring, phones, other equipment
needed.

1/2/14-1/3/14

4.

Verivo requests and Boston Properties provides adequate  new security/access
badges such that Verivo can prepare access badges for all TESARO employees and
contractors to access new 2nd floor premises

1/31/14

5.

Verivo gives required  60 day notice to current subtenant (5 person consulting
firm subleasing 5 office in south side of 2nd floor)

1/2/14-1/3/14

6.

Verivo engages contractors, including contractors to fit-out 1st floor premises
(IT room, wiring, etc.)

1/2/14-1/3/14

7.

Verivo shall provide access, or otherwise make 2nd floor premises available to,
certain TESARO Associates/contractors to Verivo facility starting as early as
Monday 1/13/14 as follows:

 

Picture 12 [tsro20161231ex1037b9b07003.jpg]

Verivo shall allow Mindshift access to identify any new wiring requirements (if
any)

by 1/17/14

Picture 13 [tsro20161231ex1037b9b07003.jpg]

Verivo shall make  2nd floor (North Portion) premises  “move in” ready (i.e. All
Verivo employees consolidated into south side, power operational, etc.)

by 1/24/14

Picture 14 [tsro20161231ex1037b9b07003.jpg]

Verivo will provide TESARO wiring vendor access in order to install new fiber
between TESARO 2nd floor server room and the new 2nd floor premises north side
wiring room and will allow vendor to terminate connection from north side wiring
room to Verivo south side wiring room.

by 1/24/14

Picture 15 [tsro20161231ex1037b9b07003.jpg]

Verivo will provide Mindshift access to  test the new fiber connectivity (North
Portion only)

by 1/31/14

Picture 16 [tsro20161231ex1037b9b07003.jpg]

Verivo will provide Mindshift access to test office/workstation wiring jacks to
confirm labeling and functionality ( North Portion only)

by 1/31/14

Picture 17 [tsro20161231ex1037b9b07003.jpg]

Verivo will provide Mindshift access to test TESARO VOIP (phones) to confirm
functionality

by 1/31/14

8.

TESARO move contractor to drop off bins at TESARO 1st floor premises.

By 1/31/14

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



9.

Verivo will receive issued permits for 1st fl. Data room construction under BP
construction Mgmt. Assumes mid-December architectural commencement and early Jan
permit application.

By 2/7/14

10.

Verivo generates and provides all security/access badges for all TESARO
employees and any TESARO contractors

By 2/3/14

PHASE 1

TESARO Move date – 2/7/14

 

Picture 18 [tsro20161231ex1037b9b07003.jpg]

TESARO Associates will breakdown monitors, phones, keyboards, mice, computers,
etc. and leave in neat pile/labeled bags in existing office space

2/7/14

Picture 19 [tsro20161231ex1037b9b07003.jpg]

TESARO Associates will place all papers and other items for transport into bins
and label appropriately

2/7/14

Picture 20 [tsro20161231ex1037b9b07003.jpg]

TESARO move and IT contractors move, set-up, test all TESARO 1st floor
Associates equipment and bins in new 2nd floor premises

2/7-2/9/14

Picture 21 [tsro20161231ex1037b9b07003.jpg]

Office Works breaks down workstation furniture only on 1st floor (offices stay
as is) and stack/store pieces in south east corner

2/7-2/9/14

Picture 22 [tsro20161231ex1037b9b07003.jpg]

Mindshift tests individual phone and printer functionality

2/10/14

Picture 23 [tsro20161231ex1037b9b07003.jpg]

TESARO Associates up and running in new 2nd floor premises (north side).

2/10/14

 

 

Co-habitation period – (2/7/14-2/21/14)

 

Picture 24 [tsro20161231ex1037b9b07003.jpg]

Verivo will provide TESARO/contractors access as mutually agreed to 2nd floor
premises:

2/7/14-2/21/14

Picture 25 [tsro20161231ex1037b9b07003.jpg]

a.premises areas to be mutually agreed (though TESARO will have security badges,
Verivo will control security system)

b.North side wiring room

c.All conference rooms  on north side only

d.Kitchen areas as mutually agreed

 

Picture 26 [tsro20161231ex1037b9b07003.jpg]

Verivo contractors begin fit-out of 1st floor premises (IT room, security
system, paint, additional wiring/power, etc.)

2/10/14-2/28/14

Picture 27 [tsro20161231ex1037b9b07003.jpg]

By week of Feb 24 –inspections for completed construction (Verivo/BP contractor
to ensure appropriate city inspection will need to occur for appropriate paths &
egress in advance of move date)

2/24/14-2/28/14

PHASE 2

Verivo move date – no later than 2/28/14

 

Picture 28 [tsro20161231ex1037b9b07003.jpg]

Verivo employees vacate south portion of 2nd floor premises.

2/28/14

Picture 29 [tsro20161231ex1037b9b07003.jpg]

Verivo discontinues any services (phone/cable, etc.) to 2nd floor premises
(south side wiring room/other)

2/28/14

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Picture 30 [tsro20161231ex1037b9b07003.jpg]

Verivo causes Office Works to deconstruct “dogbone” furniture in South Portion
and move it all to 1st floor premises where it is re-assembled for Verivo
use.  Simultaneously, Office Works moves all disassembled TESARO workstation
furniture stored on 1st floor premises up to south side of 2nd floor (note:
re-assembly will not occur until later in Phase 3)

2/21/14 -3/2/14

 

Verivo employees up and running in new 1st floor premises.

3/3/14

PHASE 3

After 2/21/14

 

Picture 31 [tsro20161231ex1037b9b07003.jpg]

TESARO to complete any additional wiring/power drops necessary to support new
workstations installation in South Portion

2/24/14 – 3/31/14 or later

Picture 32 [tsro20161231ex1037b9b07003.jpg]

TESARO to have Office Works install disassembled workstations (temporarily
stored in 1st floor premises) in South Portion

 

Picture 33 [tsro20161231ex1037b9b07003.jpg]

TESARO works with Mindshift to ensure South Portion ports/jacks are wired
properly

 

Picture 34 [tsro20161231ex1037b9b07003.jpg]

TESARO to potentially move additional TESARO Associates/Departments from 3rd
floor to 2nd floor

 

 

 

EXHIBIT C

Improvements

[See attached]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

 

Picture 4 [tsro20161231ex1037b9b07004.jpg]

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



Picture 6 [tsro20161231ex1037b9b07005.jpg]

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Additional Premises

[See attached plan]

 

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

Picture 8 [tsro20161231ex1037b9b07006.jpg]

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------